                                  Case 21-10526-KBO                  Doc 1        Filed 03/07/21           Page 1 of 20


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Medley LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  280 Park Avenue
                                  6th Floor East
                                  New York, NY 10017
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                       Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://llcinvestors.mdly.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                   Case 21-10526-KBO                     Doc 1         Filed 03/07/21             Page 2 of 20
Debtor    Medley LLC                                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                               5239

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must                               debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against            Yes.
     the debtor within the last 8
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number

10. Are any bankruptcy cases              No
    pending or being filed by a           Yes.
    business partner or an
    affiliate of the debtor?




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 21-10526-KBO                       Doc 1       Filed 03/07/21              Page 3 of 20
Debtor    Medley LLC                                                                                      Case number (if known)
          Name

     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                           Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                        It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                   Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                   Is the property insured?
                                                       No
                                                       Yes. Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                              1,000-5,000                                25,001-50,000
    creditors                              50-99                                             5001-10,000                                50,001-100,000
                                           100-199                                           10,001-25,000                              More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                           $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities                  $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                           $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 21-10526-KBO                    Doc 1         Filed 03/07/21            Page 4 of 20
Debtor    Medley LLC                                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 7, 2021
                                                  MM / DD / YYYY


                             X   /s/ Richard T. Allorto, Jr.                                              Richard T. Allorto, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title     Chief Financial Officer




18. Signature of attorney    X   /s/ Eric J. Monzo                                                         Date March 7 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric J. Monzo
                                 Printed name

                                 Morris James LLP
                                 Firm name

                                 500 Delaware Avenue, Suite 1500
                                 Wilmington, Delaware 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (302) 888-6800               Email address      emonzo@morrisjames.com


                                 DE Bar No. 5214
                                 Bar number and State

                                 - and -

                                 Lowenstein Sandler LLP
                                 Robert M. Hirsh, Esq.
                                 Eric Chafetz, Esq.
                                 Phillip Khezri, Esq.
                                 1251 Avenue of the Americas
                                 New York, New York 10020
                                 (212) 262-6700 (Telephone)
                                 (212) 262-7402 (Facsimile)




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                     Case 21-10526-KBO                  Doc 1     Filed 03/07/21         Page 5 of 20
Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit "A" shall be completed and attached to the petition.]

                                                                United States Bankruptcy Court
                                                                       District of Delaware
 In re       Medley LLC                                                                                   Case No.
                                                                                Debtor(s)                 Chapter     11


                                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                                    Bankruptcy under Chapter 11
1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
   is 001-37857 .

2. The following financial data is the latest available information and refers to the debtor's condition on            3/2/2021    .

 a. Total assets                                                                                     $                     5,422,369.00

 b. Total debts (including debts listed in 2.c., below)                                              $                140,752,116.00

 c. Debt securities held by more than 500 holders:                                                                             Approximate
                                                                                                                                number of
                                                                                                                                 holders:

 secured                  unsecured                    subordinated                 $            122,595,000.00                                   2,535
 secured                  unsecured                    subordinated                 $                         0.00                                      0
 secured                  unsecured                    subordinated                 $                         0.00                                      0
 secured                  unsecured                    subordinated                 $                         0.00                                      0
 secured                  unsecured                    subordinated                 $                         0.00                                      0

 d. Number of shares of preferred stock                                                                         0                                       0

 e. Number of shares common stock                                                                        3,110,631                                      0
    Comments, if any:


3. Brief description of Debtor's business:
   The Debtor is the direct subsidiary of Medley Management Inc. (“MDLY”), a public company traded on the New York Stock
   Exchange under the symbol, “MDLY,” and sole managing member of the Debtor.

   The Debtor, through its direct and indirect subsidiaries, including Medley Capital LLC (“Medley Capital,” and collectively
   with MDLY, the Debtor, and each of the Debtor’s direct and indirect subsidiaries, the "Company"), is an alternative asset
   management firm offering yield solutions to retail and institutional investors.




4. List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
   securities of debtor:
   Medley Management Inc.




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 21-10526-KBO                          Doc 1       Filed 03/07/21            Page 6 of 20




 Fill in this information to identify the case:

 Debtor name         Medley LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration               List of Equity Holders and Statement of Corporate Ownership

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 7, 2021                           X /s/ Richard T. Allorto, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard T. Allorto, Jr.
                                                                       Printed name

                                                                       Chief Financial Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 21-10526-KBO                      Doc 1       Filed 03/07/21              Page 7 of 20

                                                               United States Bankruptcy Court
                                                                          District of Delaware
 In re      Medley LLC                                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Freedom 2021 LLC                                                                                                                1.61% Equity Interest
 32 Rose Lane
 Larkspur, CA 94939

 Medley Management Inc.                                                                                                          98.39% Equity Interest
 280 Park Avenue
 6th Floor East
 New York, NY 10017


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Financial Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date March 7, 2021                                                          Signature /s/ Richard T. Allorto, Jr.
                                                                                            Richard T. Allorto, Jr.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 21-10526-KBO                     Doc 1      Filed 03/07/21     Page 8 of 20




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      Medley LLC                                                                                       Case No.
                                                                                   Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Medley LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Medley Management Inc.
 280 Park Avenue
 6th Floor East
 New York, NY 10017




    None [Check if applicable]




 March 7, 2021                                                       /s/ Eric J. Monzo
 Date                                                                Eric J. Monzo, Esq. (DE Bar No. 5214)
                                                                     Morris James LLP
                                                                     500 Delaware Avenue, Suite 1500
                                                                     Wilmington, DE19810
                                                                     Phone: (302) 888-6800
                                                                     Email: emonzo@morrisjames.com

                                                                     - and-

                                                                     Lowenstein Sandler LLP
                                                                     Robert M. Hirsh, Esq.
                                                                     Eric S. Chafetz, Esq.
                                                                     Phillip Khezri, Esq.
                                                                     1251 Avenue of the Amiercas
                                                                     New York, NY 10020
                                                                     Phone: (212) 262-6700
                                                                     Fax: (212) 262-7402

                                                                     Counsel for    Medley LLC




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 21-10526-KBO             Doc 1       Filed 03/07/21        Page 9 of 20




Fill in this information to identify the case:
Debtor Name: Medley LLC
United States Bankruptcy Court for the District of Delaware                                                      Check if this is an
                                                                                                                    Amended filing
CASE NUMBER (if known):          21-



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Holding 20 Largest Unsecured Claims and
Are Not Insiders                                                                     12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or
Chapter 9 case. Include claims which the debtor disputes.1 Do not include claims by any
person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
claims by secured creditors, unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Name of creditor and         Name, telephone number        Nature of            Indicate if     Amount of claim
complete mailing             and email address of creditor claim (for           claim is        If the claim is fully unsecured, fill in only
address, including zip       contact                       example,             contingent,     unsecured claim amount. If claim is
code                                                       trade debts,         unliquidated,   partially secured, fill in total claim amount
                                                           bank loans,          or disputed     and deduction for value of collateral or
                                                           professional                         setoff to calculate unsecured claim.
                                                           services, and                        Total           Deduction Unsecured
                                                           government                           claim, if       for value of claim
                                                           contracts)                           partially       collateral
                                                                                                secured         or setoff
U.S. Bank National            Steven Gomes, Vice President   Medley LLC                                                     $69,000,000
Association, Trustee,         Phone: (617) 603-6549          7.25% Unsecured
Registrar and Paying Agent E-mail:                           Notes Due
for Medley LLC Unsecured steven.gomes@usbank.com             January 30, 2024
Debt Securities
One Federal Street, 3rd Floor
Boston, MA 02110




1
 Inclusion on this list shall not constitute an admission by the Debtors regarding the extent or validity of the debts set forth
herein.


Official form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
                             Case 21-10526-KBO            Doc 1     Filed 03/07/21        Page 10 of 20
Debtor    Medley LLC                                                    Case Number (if known)
          Name

Name of creditor and           Name, telephone number        Nature of           Indicate if     Amount of claim
complete mailing               and email address of creditor claim (for          claim is        If the claim is fully unsecured, fill in only
address, including zip         contact                       example,            contingent,     unsecured claim amount. If claim is
code                                                         trade debts,        unliquidated,   partially secured, fill in total claim amount
                                                             bank loans,         or disputed     and deduction for value of collateral or
                                                             professional                        setoff to calculate unsecured claim.
                                                             services, and                       Total         Deduction Unsecured
                                                             government                          claim, if     for value of claim
                                                             contracts)                          partially     collateral
                                                                                                 secured       or setoff
U.S. Bank National             Steven Gomes, Vice President Medley LLC                                                     $53,600,000
Association, Trustee,          Phone: (617) 603-6549        6.875%
Registrar and Paying Agent     E-mail:                      Unsecured Notes
for Medley LLC Unsecured       steven.gomes@usbank.com      Due August 15,
Debt Securities                                             2026
One Federal Street
3rd Floor
Boston, MA 02110




Strategic Capital Advisory     Kenneth Jaffe, President                                                                      $7,700,000
Services, LLC                  Phone: (657) 383-9640
695 Town Center Drive          E-mail:
Suite 600                      KJaffe@scadvisoryservices.com
Costa Mesa, CA 92626

NYSE Market (DE), Inc.         Kerri Ramirez, Senior Manager                                                                 $70,000
Intercontinental Exchange      212.656.5589
11 Wall Street, 15th Floor     E-mail:
New York, NY 10005             Kerri.Ramirez@nyse.com
                               E-mail:
                               Accountsreceivable@theice.co
                               m
American Express                                               Trade Vendor                                                  $1,323.975
World Financial Center         Phone: 800.472.9297
200 Vessey Street
New York, NY 10285




Official form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

                                                                  -2-
                           Case 21-10526-KBO              Doc 1     Filed 03/07/21        Page 11 of 20
Debtor     Medley LLC                                                   Case Number (if known)
           Name

Name of creditor and            Name, telephone number        Nature of          Indicate if     Amount of claim
complete mailing                and email address of creditor claim (for         claim is        If the claim is fully unsecured, fill in only
address, including zip          contact                       example,           contingent,     unsecured claim amount. If claim is
code                                                          trade debts,       unliquidated,   partially secured, fill in total claim amount
                                                              bank loans,        or disputed     and deduction for value of collateral or
                                                              professional                       setoff to calculate unsecured claim.
                                                              services, and                      Total         Deduction Unsecured
                                                              government                         claim, if     for value of claim
                                                              contracts)                         partially     collateral
                                                                                                 secured       or setoff
Royce Solomon, et al. v.                                     Pending Lawsuit CUD                                           Unknown/
                                                                                                                           Unliquidated
American Web Loan, Inc., et
al.                                                    U.S. District
                                                       Court, Eastern
c/o                                                    District of Virginia
Kathleen Mary Donovan-     Kathleen Mary Donovan-Maher (Newport News)
Maher, Lead Attorney – For Phone: 617.542.8300         Civil Case No.
Notice Purposes Only       E-mail:                     4:17-cv-00145-
Berman Tabacco             kdonovanmaher@bermantabac HCM-RJK
One Liberty Square         co.com
Boston, MA 02109

Leonard Anthony Bennett,        Leonard Anthony Bennett
Lead Attorney – For Notice      Phone: 757.930.3662
Purposes Only                   E-mail:
Consumer Litigation             lenbennett@clalegal.com
Associates
763 J Clyde Morris
Boulevard, Suite 1A
Newport News, VA 23601

Matthew Bernard Byrne,          Matthew Bernard Byrne
Lead Attorney – For Notice      Phone: 802.658.0220
Purposes Only                   E-mail:
Gravel & Shea PC                mbyrne@gravelshea.com
76 St. Paul Street, 7th Floor
Burlington, VT 05402-0369




Official form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

                                                                  -3-
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 12 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 13 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 14 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 15 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 16 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 17 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 18 of 20
Case 21-10526-KBO   Doc 1   Filed 03/07/21   Page 19 of 20
             Case 21-10526-KBO        Doc 1     Filed 03/07/21    Page 20 of 20




        IN WITNESS WHEREOF, the undersigned, being all the members of the Board,
hereby consent to and approve and adopt these resolutions as of the date first stated above and
direct that this written consent be filed in the books and records of the Company.



                                                    ______________________________
                                                    Brook Taube


                                                    ______________________________
                                                    Seth Taube


                                                    ______________________________
                                                    Guy Rounsaville, Jr.


                                                    ______________________________
                                                    John Dyett


                                                    ______________________________
                                                    Peter Kravitz




                                              -6-
